DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 14-33 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Response to Amendment
The rejections of Claims 14-29 under 35 U.S.C. 101 have been rendered moot by the 04/25/2022 claim amendments. Independent Claims 14 and 26 require encoding bits of pixels of a raster, in addition to requiring providing a route generated from the bits for display, and while a person may mentally determine bit values, encoding bits of pixels of a raster and providing a route generated from the bits for display are not steps that can be practically performed in the mind. Therefore, Claims 14-29 of the 04/25/2022 claim are not rejected under 35 U.S.C. 101.

Response to Arguments
Applicant's arguments filed 04/25/2022 regarding the Double Patenting rejections have been fully considered, where the Applicant argues “Applicant respectfully requests that the non-statutory double patenting rejection be held in abeyance until the claims are otherwise found to be allowable, at which point Applicant will file a Terminal Disclaimer to the extent one or more of the otherwise-allowable claims are held to be not patentably distinct”.
The Double Patenting rejection is again applied to the present claims because the claims are not patentably distinct from the claims of U.S. Patent No. 10,345,108. 
Applicant's arguments filed 04/25/2022 regarding the rejections of Claims 30-33 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
The Applicant argues Claim 14 and states “Independent claims 26 and 30 recite similar elements as independent claim 14 and are therefore patentable for at least similar reasons”, therefore, the arguments directed to Claim 14 will be addressed as the Applicant states that these arguments also apply to Claim 30.
The Applicant argues
“With reference now to amended claim 14, the claim recites, inter alia, "providing, by the computing system and for display to a user, the generated route from the start point to the end point for one or both of vehicle navigation and pedestrian navigation, wherein a display of the generated route is based at least in part on the encoded plurality of pixels." Such aspects cannot be said to recite mere "observations, evaluations, judgements, and opinions," as set forth under the enumerated grouping, nor can they "practically be performed in the human mind."”.
However, Claim 30 does not recite any “bits” or any “pixels”, let alone an “encoded plurality of pixels”, therefore, these arguments are moot as they are not directed to Claim 30 as written.
The Examiner notes that even if only considering the arguments directed to generating a route, this alone would not be persuasive evidence to overcome the rejection, as simply generating a route may be performed mentally or mentally with the aid of pen and paper. The claim also recites a step of “providing” a generated route “for display to a user”, however, to provide a route “for display” does not require any improvement to any technology or technical field. Furthermore, a person may provide a mentally generated route using pen and paper.
Therefore, the arguments are not persuasive.

The Applicant further argues 
“In the instant case, both the Specification and the claims satisfy these requirements. Indeed, the claims are directed to an improvement to the technical field of automated route generation” and cites the specification for support, and further argues
“Not only does the Specification "provide[] sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement," but the present claims also "reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field," such that "the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception." October 2019 Update: Subject Matter Eligibility, pg. 11 (emphasis added)”.
The arguments are not persuasive. The citations of the specification do not show any improvement to any technology or technical field with respect to Claim 30. Claim 30 is directed to generating a route, which may be performed mentally or as a generic computer activity. Generating a route as claimed in Claim 30 is not an improvement to any technology or technical field. A person may mentally generate a route or generate a route mentally with the aid of pen and paper, and to generate a route using a generic computer would not require any improvement to the generic computer.
Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention, which is confirmed in P[00318] of the Applicant’s specification which recites
“All or a portion of the devices and subsystems of the exemplary embodiments of Figs. 1 to 7 can be conveniently implemented using one or more general purpose computer systems”,
which clearly shows that a general purpose computer can perform the claimed steps.
Therefore, the arguments are not persuasive.

The Applicant further presents arguments directed to an “encoded plurality of bits for each pixel” and an “encoded plurality of pixels”, however, as stated above, Claim 30 does not recite “bits” or “pixels”, therefore, these arguments are moot as they are not directed to Claim 30 as written.

All other arguments directed to the 101 rejections are moot as they are not directed to Claim 30 as written. Arguments directed to the 101 rejections of Claims 14-29 are moot as Claims 14-29 are no longer rejected under 101.
Claims 30-33 are rejected. See the new grounds of rejection.

Allowable Subject Matter
Claims 14-33 are allowable over the prior art, but are rejected under Double Patenting. Claims 30-33 are rejected under Double Patenting and 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:  
Examiner’s Note: this statement of reasons for the indication of allowable subject matter is the same as the statement presented in the previous Office Action.
The closest prior art is White et al. (2012/0029804), Hardt (2012/0278505), Verlut et al. (2010/0094485) and Anastassiou (4,546,385).
White et al. teaches a raster map comprising pixels that are encoded to indicate a type of terrain and elevation of features represented in the map, however, White et al. fails to teach or render obvious any “inter-plane connection” between planes of the independent claims of the present application.
Hardt teaches encoding bits of pixels of a raster graphic file, but Hardt also fails to teach or render obvious any “inter-plane connection” between planes of the independent claims of the present application.
Verlut et al. teaches defining edge and transition costs for two adjacent raster points, however, Verlut et al. also fails to teach or render obvious any “inter-plane connection” between planes of the independent claims of the present application, as the costs of Verlut et al. as costs for moving between points are not equivalent to encoding raster pixels to indicate that one plane is connected to another plane.
Anastassiou teaches pixels being encoded with an edge bit, however, this edge bit is used to indicate a change in color values between pixels, and fails to teach or render obvious any “inter-plane connection” between planes of the independent claims of the present application.
Therefore, the claims are allowable over the prior art, but Claims 14-29 are not allowable unless rewritten to overcome the Double Patenting rejections or as a result of the filing of an approved Terminal Disclaimer. Claims 30-33 are allowable over the prior art, but are not allowable unless rewritten to overcome the rejections under 35 U.S.C. 101 in addition to overcoming the Double Patenting rejections by amendment or an approved Terminal Disclaimer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,345,108. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 14 is mostly encompassed by Claim 1 of U.S. Patent No. 10,345,108 (which will be referred to as Patent ‘108), where the generated route of Patent ‘108 is also “based on” encoded bits of the “configuring” steps. However, Claim 1 of Patent ‘108 does not expressly recite a step of providing a generated route “for display” as in Claim 14 of the present application, however, Claim 1 of Patent ‘108 is directed to generating a route using encoded bits of pixels, and a person having ordinary skill in the art at the time of the invention would find it obvious to display such a generated route, such as by displaying the pixels that are associated with the encoded bits used to generate the route, in order to provide to a user the route so that the user may use the route for navigation.
Claim 15 is encompassed by Claim 5 of Patent ‘108.
Claim 16 is encompassed by Claims 4 and 5 of Patent ‘108, where clearly the connections of Claims 4 and 5 of Patent ‘108 are achieved by encoding bits, as bits form the basis of computer software.
Claim 17 is rendered obvious by Claim 5 of Patent ‘108, as a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious that because Claim 5 of Patent ‘108 recites “connecting with the computer said node to each adjacent intra-plane node, and connecting with the computer said node to each adjacent inter-plane node”, this implies that any node without an “adjacent inter-plane node” will be indicated by the encoding of bits of the pixel and/or the node of the pixel to indicate that no an “adjacent inter-plane node” exists and that a node is not connected to another node of a “second subset of the plurality of nodes” that are in a “second two-dimensional coordinate plane” that is not adjacent to the node, in order to indicate which planes are connected and which nodes are not connected.
Claim 18 is encompassed by Claims 4 and 5 of Patent ‘108.
Claim 19 is rendered obvious by Claim 5 of Patent ‘108, as a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious that because Claim 5 of Patent ‘108 recites “connecting with the computer said node to each adjacent intra-plane node, and connecting with the computer said node to each adjacent inter-plane node”, this implies that for any “third node” without an “adjacent inter-plane node” will be indicated by the encoding of bits of the pixel and/or the node of the pixel to indicate that no an “adjacent inter-plane node” exists and that a node is not connected to a “fourth node” that is not an “adjacent intra-plane node”, in order to indicate which planes are connected and which nodes are not connected.
Claim 20 is encompassed by Claim 5 of Patent ‘108.
Claim 21 is encompassed by Claims 4 and 5 of Patent ‘108.
Claim 22 is rendered obvious by Claim 1 of Patent ‘108, as a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious that because Claim 1 of Patent ‘108 is directed to navigation and “configuring with the computer a second subset of bits in the plurality of pixels of the raster to encode a plurality of categories indicating a type of land cover or structure the pixel represents” which implies that any known “type of land cover or structure” may be represented by bits, and a “ground plane” is a conventional type of land used in maps and navigation, as are structures where travel may occur such as tunnels, therefore, to represent a ground plane and a tunnel plane as in Claim 22 would be obvious in order to represent known areas or structures where travel may occur.
Claim 23 is rendered obvious by Claim 1 of Patent ‘108, as a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious that because Claims 1, 4 and 5 of Patent ‘108 is directed to navigation and “configuring with the computer a second subset of bits in the plurality of pixels of the raster to encode a plurality of categories indicating a type of land cover or structure the pixel represents” which implies that any known “type of land cover or structure” may be represented by bits, and a “ground plane” is a conventional type of land used in maps and navigation, as are structures where travel may occur such as bridges, therefore, to represent a ground plane and a bridge plane as in Claim 23 would be obvious in order to represent known areas or structures where travel may occur.
Claim 24 is encompassed by Claim 1 Patent ‘108.
Claim 25 is encompassed by Claim 1 of Patent ‘108.
Claim 26 is mostly encompassed by Claims 1 and 11 of Patent ‘108, where Claim 1 of Patent ‘108 recites the equivalent of most of Claim 26 of the present application, and where the equivalent of the “at least one processor” and “memory” of Claim 26 of the present application is recited in Claim 11 of Patent ‘108 as the “one or more computer processors” and the “non-transitory computer-readable medium” that includes “one or more computer-readable instructions”. However, Claim 1 of Patent ‘108 does not expressly recite a step of providing a generated route “for display” as in Claim 26 of the present application, however, Claim 1 of Patent ‘108 is directed to generating a route using encoded bits of pixels, and a person having ordinary skill in the art at the time of the invention would find it obvious to display such a generated route, such as by displaying the pixels that are associated with the encoded bits used to generate the route, in order to provide to a user the route so that the user may use the route for navigation.
Claim 27 is encompassed by Claim 5 of Patent ‘108.
Claim 28 is encompassed by Claims 4 and 5 of Patent ‘108.
Claim 29 is rendered obvious by Claim 5 of Patent ‘108, as a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious that because Claim 5 of Patent ‘108 recites “connecting with the computer said node to each adjacent intra-plane node, and connecting with the computer said node to each adjacent inter-plane node”, this implies that any node without an “adjacent inter-plane node” will be indicated by the encoding of bits of the pixel and/or the node of the pixel to indicate that no an “adjacent inter-plane node” exists and that a node is not connected to another node of a “second subset of the plurality of nodes” that are in a “second two-dimensional coordinate plane” that is not adjacent to the node, in order to indicate which planes are connected and which nodes are not connected.
Claim 30 is mostly encompassed by Claim 1 of Patent ‘108. However, Claim 1 of Patent ‘108 does not expressly recite a step of providing a generated route “for display” as in Claim 30 of the present application, however, Claim 1 of Patent ‘108 is directed to generating a route using encoded bits of pixels, and a person having ordinary skill in the art at the time of the invention would find it obvious to display such a generated route, such as by displaying the pixels that are associated with the encoded bits used to generate the route, in order to provide to a user the route so that the user may use the route for navigation.
Claim 31 is rendered obvious by Claim 1 of Patent ‘108, where clearly a route may traverse any plane any number of times depending on any destination(s), therefore, a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious for the route to have the characteristics of Claim 31 depending on a travel destination preference.
Claim 32 is rendered obvious by Claim 1 of Patent ‘108, as a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious that because Claim 1 of Patent ‘108 is directed to navigation and “configuring with the computer a second subset of bits in the plurality of pixels of the raster to encode a plurality of categories indicating a type of land cover or structure the pixel represents” which implies that any known “type of land cover or structure” may be represented by bits, and a “ground plane” is a conventional type of land used in maps and navigation, as are structures where travel may occur such as tunnels, therefore, to represent a ground plane and a tunnel plane as in Claim 32 would be obvious in order to represent known areas or structures where travel may occur.
Claim 33 is rendered obvious by Claim 1 of Patent ‘108, as a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious that because Claim 1 of Patent ‘108 is directed to navigation and “configuring with the computer a second subset of bits in the plurality of pixels of the raster to encode a plurality of categories indicating a type of land cover or structure the pixel represents” which implies that any known “type of land cover or structure” may be represented by bits, and a “ground plane” is a conventional type of land used in maps and navigation, as are structures where travel may occur such as bridges, therefore, to represent a ground plane and a bridge plane as in Claim 33 would be obvious in order to represent known areas or structures where travel may occur.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 30, the claim recites steps of encoding bits, receiving a request for a route and generating a route based on a raster, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting the “computing system”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “computing system”, the claim encompasses a person simply receiving a request in any manner such as by audio or visual communication to the person, and mentally generating a route by simply looking at a raster. The claim also recites a step of “providing” a generated route “for display to a user”, however, to provide a route “for display” does not require actually displaying the route, and this “providing” step encompasses simply generating data, which does not require any improvement to any technology or technical field. Furthermore, a person may provide a mentally generated route using pen and paper. Also, the steps may be performed as generic computer functions of simply generating a result based on a request or input, and “providing” a result to an internal generic memory of the generic computer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim recites a “computing system”, however, the “computing system” is recited at a high-level of generality and amounts to nothing more than a generic computer performing generic computer functions, as explained above. Therefore, the “computing system” does not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention, which is confirmed in P[00318] of the Applicant’s specification which recites
“All or a portion of the devices and subsystems of the exemplary embodiments of Figs. 1 to 7 can be conveniently implemented using one or more general purpose computer systems”,
which clearly shows that a general purpose computer can perform the claimed steps.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “computing system” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 31, said claim is rejected as it fails to correct the deficiency of Claim 30. The route and the route characteristics of this claim may be generated mentally and realized mentally with the aid of pen and paper, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 32, said claim is rejected as it fails to correct the deficiency of Claim 30. The claim is directed to describing information, which does not amount to significantly more than the judicial exception.

As per Claim 33, said claim is rejected as it fails to correct the deficiency of Claim 30. The claim is directed to describing information, which does not amount to significantly more than the judicial exception.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662